Order entered December 29, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00212-CR
                                     No. 05-14-00213-CR

                                 JOE POLANCO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 401-81063-2011, 401-80435-2012

                                          ORDER
       The Court DENIES appellant’s December 21, 2015 pro se “corrected motion to

reconsider appellant’s motion to stay mandate.”

       No further motions will be entertained regarding issuance of the mandate.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE